E. P. McElwrath, appellee herein, instituted this suit, on the 29th day of November, 1932, in the district court of Willacy county, against road district No. 5, of that county, and others, seeking to recover certain sums of money alleged to be due him by reason of services rendered and work done in said road district. On the same day R.S. Dorsett, as county judge of Willacy county, filed a waiver of service and attempted to enter appearance for all defendants.
On December 5, 1932, A. B. Crane, R. F. Robinson, and W. B. Lewis, as friends of the court, filed a motion suggesting the insufficiency of this waiver of service. Thereafter, on this same date, the commissioners' court filed a waiver of service signed by the county judge and two commissioners.
On December 12, 1932, an agreed judgment was rendered in the case.
On December 16, 1932, certain resident taxpayers and property owners of road district No. 5 filed a motion for a new trial and also a plea of intervention. The motion for a new trial was overruled, and the plea of intervention refused. The interveners gave notice of appeal.
Appellee has moved to dismiss this appeal, as none of the defendants below have given notice or attempted to appeal in any way.
The appellants herein are those who made an unsuccessful attempt to intervene in this cause four days after final judgment had been rendered. Appellants are not parties to the judgment, and have no right of appeal. 3 Tex.Juris. p. 145, § 81.
Appellee's motion to dismiss will be granted, and the appeal dismissed.